Case 2:18-bk-20381-WB         Doc 20 Filed 10/24/18 Entered 10/24/18 15:50:30             Desc
                               Main Document    Page 1 of 4


1    KRISTIN ZILBERSTEIN, ESQ. (200041)
     JENNIFER BERGH, ESQ. (305219)
2    ADAM THURSBY, ESQ. (318465)
     THE LAW OFFICES OF MICHELLE GHIDOTTI
3    1920 Old Tustin Ave.
     Santa Ana, CA 92705
4    Office: (949) 427-2010
     Fax: (949) 427-2732
5    Email:kzilberstein@ghidottilaw.com

6    Attorneys for Creditor
     Loandepot.com LLC
7

8                             UNITED STATES BANKRUPTCY COURT

9                       CENTRAL DISTRICT OF CALIFORNIA – RIVERSIDE
     In re:                                   )       Case No.: 18-bk-20381-WB
10
                                              )
     Ramon Luis Zambrano                      )
11
     Idania Maria Zambrano                    )       Chapter 13
                                              )
12
                        Debtors.              )       OBJECTION TO CONFIRMATION OF
                                              )       DEBTOR’S PLAN
13
                                              )
                                              )       341(a) Hearing
14
                                              )       DATE: October 4, 2018
                                              )       TIME: 10:00 a.m.
15
                                              )
                                              )       Confirmation Hearing
16
                                              )       DATE: November 7, 2018
                                              )       TIME: 10:00 a.m.
17
                                              )       CTRM: 1375
                                              )       PLACE: U.S. Bankruptcy Court
18
                                              )               255 E. Temple Street
                                              )               Los Angeles, CA 90012
19
                                              )
                                              )       Property: 37610 Dixie Drive Palmdale CA
20
                                              )       93550
                                              )
21
                                              )       The Honorable Judge Julia W Brand
22

23

24


                                                  1
Case 2:18-bk-20381-WB           Doc 20 Filed 10/24/18 Entered 10/24/18 15:50:30                      Desc
                                 Main Document    Page 2 of 4


1    TO THE HONORABLE JUDGE JULIA W BRAND, UNITED STATES BANKRUPTCY

2    JUDGE, THE DEBTORS, THEIR ATTORNEY OF RECORD AND THE CHAPTER 13

3    TRUSTEE, NANCY CURRY:

4            Loandepot.com LLC, (“Creditor”), a secured creditor of the above-named Debtors

5    hereby objects to the confirmation of Debtors’ Chapter 13 Plan (the “Plan”) on the grounds that

6    the Plan does not comply with the provisions of Chapter 13 of Title 11, United States Code, and

7    with other applicable provisions of said Title 11.

8            This objecting Creditor holds a deed of trust on the Debtor’s real property commonly

9    described as 37610 Dixie Drive Palmdale, CA 93550 (the “Property”), which is Debtors’

10   principal residence. Creditor is entitled to receive payments pursuant to a Promissory Note

11   which is secured by a Deed of Trust on the subject property. As of 9/5/18, the approximate

12   amount in default was $1,457.17, as will be described in the forthcoming Proof of Claim filed to

13   be filed by Creditor by the bar date; Creditor files this Objection to protect its interests.

14                                                          I

15                                                 ARGUMENT

16       Application of the provisions of 11 United States Code Section 1325 determines when a Plan

17   shall be confirmed by the Court. Based on the foregoing, as more fully detailed below, the Plan

18   cannot be confirmed as proposed because the Plan does not comply with the provisions of

19   Chapter 13 of the United States Bankruptcy Code.

20       A. IMPERMISSIBLY MODIFIES CREDITOR’S RIGHTS
         11 U.S.C. §1322(b)(2)
21
             Under 11 U.S.C. §1322(b)(2), a Plan that modifies the rights of a creditor whose claim is
22
     secured only by a security interest in real property that is debtor’s principal residence is
23

24


                                                        2
Case 2:18-bk-20381-WB           Doc 20 Filed 10/24/18 Entered 10/24/18 15:50:30                 Desc
                                 Main Document    Page 3 of 4


1    impermissible. The plan lists no arrears arrears when the actual arrears are $1,457.17. That

2    reduction in arrears is an impermissible modification. Therefore, the Plan is not feasible.

3    ///

4    ///

5    ///

6          B. DOES NOT MEET FULL VALUE REQUIREMENT
              11 U.S.C. §1325(a)(5)(B)(ii)
7
              The Debtors’ Plan does not provide for cure of the pre-petition arrears owed to
8
     Creditor. The pre-petition arrears owed to Creditor are no less than approximately $1,457.17.
9
     Debtors’ Plan provides for no payment of arrears. Accordingly, Debtors will be required to
10
     amend their Plan to fully provide for the pre-petition arrears owed to Creditor. Since Debtors’
11
     Plan does not provide for cure of the default of the pre-petition arrears owed to Creditor, the
12
     Plan does not meet the full value requirement and fails to satisfy 11 U.S.C. §1325(a)(5)(B)(ii).
13
           WHEREFORE, Creditor objects to confirmation of the Plan and requests as follows:
14
                 a.   The Plan be denied confirmation; or, in the alternative,
15
                 b.   Debtor’s plan be amended to reflect the arrears amount listed in Secured
16
              Creditor’s proof of claim
17
                 c.   For attorneys’ fees and costs herein, and
18
                 d.   For such other relief as this Court deems proper
19
     DATED: October 24, 2018                        THE LAW OFFICES OF MICHELLE GHIDOTTI
20

21                                                  By: /s/ Kristin Zilberstein Esq._______
                                                    Kristin Zilberstein, Esq.
22                                                  Loandepot.com LLC

23

24


                                                       3
        Case 2:18-bk-20381-WB                      Doc 20 Filed 10/24/18 Entered 10/24/18 15:50:30                                      Desc
                                                    Main Document    Page 4 of 4



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
 1920 Old Trustin Ave.
 Santa Ana, CA 92705

A true and correct copy of the foregoing document entitled (specify): __________________________________________
________________________________________________________________________________________________
OBJECTION TO CONFIRMATION OF DEBTOR'S PLAN
________________________________________________________________________________________________
________________________________________________________________________________________________
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
10/24/2018
_______________, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:
  Debtor's Counsel: James Geoffrey Beirne, beirneecfmail@gmail.com, beirneecfmail@gmail.com;
  lucy@rancholawgroup.com;laura@rancholawgroup.com;Sandra@rancholawgroup.com;lavinia@rancholawgroup.com;
  r47668@notify.bestcase.com;calcenterecfmail@gmail.com
  Trustee: Nancy K Curry (TR), TrusteeECFMail@gmail.com
  U.S. Trustee: United States Trustee (LA), ustpregion16.la.ecf@usdoj.gov
                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
              10/24/2018
On (date) _______________,      I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.
 Debtor: Ramon Luis Zambrano, 37610 Dixie Drive, Palmdale, CA 93550 (U.S. Mail)
 Joint Debtor: Idania Maria Zambrano, 37610 Dixie Drive, Palmdale, CA 93550 (U.S. Mail)



                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______________, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

10/24/2018                      Jeremy Romero                                                  /s/ Jeremy Romero
 Date                           Printed Name                                                    Signature


            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
